PER CURIAM.
The sole question presented is whether the creditor appellant, in making the sales sought to be rescinded, relied solely, or indeed mainly, upon an admittedly false financial statement made by bankrupts. In a careful and persuasive opinion the special master found that no such reliance was given by appellant. To this finding of fact the lower court agreed. The importance attached to such concurring findings is too well established to need citation.
We see no reason to disagree, and affirm the order, with costs.